CHANGE OF CONTROL AGREEMENT

This Change Of Control Agreement

("Agreement") is made by and between Chordiant Software, Inc. (the "Company")
and Steve Vogel ("Executive"). This Agreement will become effective upon its
execution by both parties hereto (the "Effective Date").



RECITALS

Whereas

Executive is employed by the Company pursuant to the terms of Executive's offer
letter from the Company;



Whereas

Executive has been granted option(s) to purchase shares of the Company's Common
Stock pursuant to the applicable stock option agreement(s) and stock option
plan(s) ("Prior Grants");



Whereas

in the future, Executive may be granted additional options to purchase the
Company's Common Stock, subject to the Board's sole discretion (together with
Prior Grants, "Options"); and



Whereas

the Company believes it is imperative to provide Executive with accelerated
vesting of the Options, as well as other severance benefits, in the event that
Executive is terminated without Cause (as defined herein) or resigns for Good
Reason (as defined herein) in connection with a Change of Control (as defined
herein).



Now, Therefore

, in consideration of the foregoing, the mutual covenants contained herein, and
other good and valuable consideration, the parties hereto hereby agree as
follows:



Termination of Employment.
a. At-Will Employment.
Executive's employment is at-will, which means that the Company may terminate
Executive's employment at any time, with or without advance notice, and with or
without Cause. Similarly, Executive may resign his/her employment at any time,
with or without advance notice or Good Reason. Executive shall not receive any
compensation of any kind, including, without limitation, severance benefits,
following Executive's last day of employment with the Company (the "Termination
Date"), except as expressly provided herein, as otherwise agreed in writing
between Executive and the Chief Executive Officer of the Company, or as provided
in any plan documents governing the Options. Executive shall devote all
reasonable efforts to the performance of Executive's duties, and shall perform
such duties in good faith.
Termination Related to a Change of Control.
If Executive's employment is terminated without Cause or Executive resigns for
Good Reason within ninety (90) days prior to or twelve (12) months after a
Change of Control, and Executive signs a release substantially in the form
(whichever is applicable) attached hereto as
Exhibit A
(the "Release"), then the Company shall provide Executive with the following
severance benefits:
 i.   The Company shall make severance payments to Executive in the form of
      continuation of Executive's base salary in effect on the Termination Date
      for six (6) months following the Termination Date (the "Severance
      Period"). These payments will be made on the Company's ordinary payroll
      dates and will be subject to standard payroll deductions and withholdings.
 ii.  The Company will pay Executive an amount equal to one-half (1/2) of
      Executive's annual bonus. The bonus will be calculated at one of the
      following rates, whichever is higher: (1) as if both Executive and the
      Company achieved one hundred (100) percent of their specified performance
      objectives; or (2) the actual performance of the Company and Executive as
      measured against the specified performance objectives. This amount will be
      paid over the entire Severance Period on the Company's ordinary payroll
      dates, in equal installments, and will be subject to standard payroll
      deductions and withholdings.
 iii. The Company will pay the premiums necessary to continue Executive 's life
      and health insurance during the Severance Period.
 iv.  The time period in which Executive is required to repay any promissory
      note, loan or other indebtedness to the Company shall be extended by sixty
      (60) months.
 v.   The Company will accelerate the vesting of the Options such that the
      greater of the following shall vest within ten (10) days after the date
      Executive signs the Release: (a) 50% of the unvested shares as of the
      Termination Date subject to the Options (after taking into account any
      additional acceleration of vesting Executive may be receiving under any
      plan document(s) governing the Options instituted prior to or after this
      Agreement is executed); or (b) all such shares that would have vested if
      Executive had worked for the Company for twelve (12) additional months
      beyond the Termination Date. This acceleration of vesting will be in
      addition to any acceleration of vesting that the Executive would otherwise
      receive under the Company's 2000 Nonstatutory Equity Incentive Plan, the
      Company's 1999 Equity Incentive Plan, or any other plan document(s)
      governing the Options. Executive shall have sixty (60) months to exercise
      any vested Options in addition to any time specified in the plan
      document(s) governing the Options. The Options shall continue to be
      governed by the terms of the applicable stock option agreements and stock
      option plan documents.
 vi.  With respect to any Prior Grant intended to be an incentive stock option,
      the acceleration of the vesting of the Prior Grant and the extension of
      the time that Executive shall have to exercise the Prior Grant as provided
      in Paragraph 1(b)(iv) of this Agreement are deemed to be a modification of
      the Prior Grant within the meaning of Section 424(h) of the Internal
      Revenue Code ("Code"). Such modification shall result in the granting of a
      new option as of the date of execution of this Agreement, including
      providing a new grant date for purposes of starting the holding period
      specified in Section 422(a)(1) of the Code and for purposes of the
      provision that the option price be not less than the fair market value of
      the stock at the time such option is granted as specified in Section
      422(b)(4) of the Code. If Executive and the Company agree that the Prior
      Grant shall remain an incentive stock option and if the new option meets
      the requirements for incentive stock options specified in Section 422(b)
      of the Code, and the $100,000 per year limitation specified in Section
      422(d) of the Code as of the date of execution of this Agreement, then the
      unexercised portion of the Prior Grant shall be appropriately modified as
      to the date of grant and the option price; provided, however, that the
      option price shall be the greater of the original option price of the
      Prior Grant or the fair market value of the stock on the date of execution
      of this Agreement. If Executive and the Company do not agree that such
      Prior Grant shall remain an incentive stock option, then the Prior Grant
      shall be deemed to be a nonstatutory stock option as of the date of
      execution of this Agreement, and the Prior Grant shall be appropriately
      modified to reflect such changed status.

Termination For Cause Procedure.
The Company may not terminate Executive's employment for Cause unless and until
Executive receives a copy of a resolution duly adopted by the affirmative vote
of at least a majority of the Board of Directors of the Company ("Board")
finding that in the good faith opinion of the Board, Executive was guilty of the
conduct constituting "Cause" and specifying the particulars thereof in detail.
The Company shall provide Executive with reasonable notice of the Board vote and
an opportunity for Executive, together with Executive's counsel, to be heard
before the Board.

Definitions.
a. Definition of Cause.
For purposes of this Agreement, "Cause" shall mean that Executive has committed,
or there has occurred, one or more of the following events: (1) conviction of
any felony or misdemeanor involving moral turpitude, fraud or act of dishonesty
against the Company; (2) a finding by the Board, after a good faith and
reasonable factual investigation, that Executive has engaged in gross
misconduct; or (3) material violation or material breach of any Company policy
or statutory, fiduciary, or contractual duty of Executive to the Company;
provided, however,
that in the event that any of the foregoing events occurs, the Company shall
provide notice to Executive describing the nature of such event and Executive
shall thereafter have ten (10) days to cure such event if such event is capable
of being cured.
Definition of Good Reason.
For purposes of this Agreement, "Good Reason" shall mean that any one of the
following events occurs during the Executive's employment with the Company
without Executive's consent: (i) any reduction of Executive's annual base salary
(including bonus) as of the time period immediately preceding the Change of
Control, except to the extent that the annual base salary (including bonus) of
all other officers of the Company is similarly reduced; (ii) any material
reduction in the package of benefits and incentives provided to the Executive,
or any action by the Company which would materially and adversely affect the
Executive's participation or reduce the Executive's benefits under any such
plans, except to the extent that such benefits and incentives of all other
officers of the Company are similarly reduced; (iii) any material change in
Executive's position or responsibilities (including the person or persons to
whom Executive has reporting responsibilities) that represents an adverse change
from Executive's position or responsibilities as in effect at any time within
ninety (90) days preceding the date of the Change of Control or at any time
thereafter, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith that is remedied by the Company
promptly after notice thereof is given by Executive; (iv) the Company's
requiring Executive to relocate to any place outside of a twenty-five (25) mile
driving distance of Executive's current work site, except for reasonably
required travel on the business of the Company or its affiliates that is not
materially greater than such travel requirements prior to the Change in Control
or unless Executive accepts such relocation opportunity; or (v) any failure to
pay Executive any compensation or benefits to which Executive is entitled within
fifteen (15) days of the date due. Executive may terminate his or her employment
for Good Reason so long as Executive tenders his resignation to the Company
within thirty (30) days after the occurrence of the event which forms the basis
for his resignation for Good Reason. Executive shall provide written notice to
the Company describing the nature of the event which forms the basis for
Executive's resignation for Good Reason, and the Company shall thereafter have
ten (10) days to cure such event.
Definition of Change of Control.
For purposes of this Agreement, a "Change of Control" means: (i) a dissolution,
liquidation or sale of all or substantially all of the assets of the Company;
(ii) a merger or consolidation in which the Company is not the surviving
corporation; (iii) a reverse merger in which the Company is the surviving
corporation but the shares of the Company's common stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise; (iv) the acquisition by
any person, entity or group within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), or any
comparable successor provisions (excluding any employee benefit plan, or related
trust, sponsored or maintained by the Company or any Affiliate of the Company)
of the beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act, or comparable successor rule) of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of directors; or (v) an acquisition by the Company of an
unaffiliated company, for cash or stock of the Company, in which some or all of
the members of senior management of the acquired company are retained by the
Company for employment by the acquired company or the Company.

Gross Up Provision. In the event that any payment and the value of any benefit
(collectively, "Payments"), or any portion thereof, received or to be received
by Executive would otherwise be subject to excise tax under Section 4999 of the
Code, then the Company or the acquiring or successor entity to the Company shall
pay to Executive within ninety (90) days of the date Executive becomes subject
to the Excise Tax, an additional amount (the "Excise Tax Gross-Up Payment") such
that the net amount retained by the Executive, after deduction of (i) any Excise
Tax on the Payments and (ii) any federal, state and local income or employment
tax and Excise Tax upon the payment provided for by this section 3, shall be
equal to the Payments, reduced by the amount of any United States federal, state
and local income or employment tax liability of the Executive if the Payments
were not subject to the Excise Tax. For purposes of determining whether any of
the Payments will be subject to the Excise Tax and the amount of such Excise
Tax:
i.   Any other payments or benefits received or to be received by Executive in
     connection with transactions contemplated by a Change in Control or
     Executive's termination of employment (whether pursuant to the terms of
     this Agreement or any other plan, arrangement or agreement with the
     Company), shall be treated as "parachute payments" within the meaning of
     Section 280G of the Code or any similar or successor provision, and all
     "excess parachute payments" within the meaning of Section 280G or any
     similar or successor provision shall be treated as subject to the Excise
     Tax, unless in the opinion of tax counsel selected by the Company such
     other payments or benefits (in whole or in part) do not constitute
     parachute payments, or such excess parachute payments (in whole or in part)
     represent reasonable compensation for services actually rendered within the
     meaning of Section 280G (or any similar or successor provision of the Code)
     in excess of the base amount within the meaning of Section 280G (or any
     similar or successor provision of the Code), or are otherwise not subject
     to the Excise Tax.
ii.  The amount of the Payments which shall be treated as subject to the Excise
     Tax shall be equal to the lesser of (i) the total amount of the Payments or
     (ii) the amount of the excess parachute payments within the meaning of
     Section 280G.
iii. The value of any non-cash benefits or any deferred payment or benefit shall
     be determined by the accounting firm that is the Company's outside auditor
     at the time of such determination, which firm must be reasonably acceptable
     to Executive (the "Accounting Firm") in accordance with the principles of
     Section 280G of the Code.
For purposes of determining the amount of the Excise Tax Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Excise Tax
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of Executive's residence on
the date the Excise Tax Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account under this section 3,
Executive shall repay to the Company at the time that the amount of such
reduction in Excise Tax is finally determined the portion of the Excise Tax
Gross-Up Payment attributable to such reduction (plus the portion of the Excise
Tax Gross-Up Payment attributable to the Excise Tax and federal, state and local
income tax imposed on the Excise Tax Gross-Up Payment being repaid by Executive
if such repayment results in a reduction in Excise Tax and/or a federal, state
or local income tax deduction) plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2)(B) of the Code. In the event that the
Excise Tax is determined to exceed the amount taken into account under this
section 3 (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Excise Tax Gross-Up Payment), the
Company shall make an additional Excise Tax Gross-Up Payment in respect of such
excess (plus any interest payable with respect to such excess) at the time that
the amount of such excess is finally determined in accordance with the
principles set forth in this section 3. All determinations required to be made
under this section 3 shall be made by the Accounting Firm. The Company shall
cause the Accounting Firm to provide detailed supporting calculations of its
determinations to the Company and Executive. Notice must be given to the
Accounting Firm within fifteen (15) business days after an event entitling
Executive to any Payments under this Agreement. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. The Accounting Firm's
determinations must be made with substantial authority (within the meaning of
Section 6662 of the Code). Other Employment Terms and Conditions. The employment
relationship between the parties shall be governed by the general employment
policies and procedures of the Company, including those relating to the
protection of confidential information and assignment of inventions; provided,
however, that when the terms of this Agreement differ from or are in conflict
with the Company's general employment policies or procedures, this Agreement
shall control. General Provisions. This Agreement, including all exhibits
hereto, constitutes the complete, final and exclusive embodiment of the entire
agreement between the parties with regard to the subject matter hereof. It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other such
promises or representations. Notwithstanding the foregoing, nothing in this
Agreement shall affect the parties' obligations under the Stock Agreements or
the Executive's Employee Proprietary Information and Inventions Agreement. This
Agreement cannot be modified except in a writing signed by Executive and a
duly-authorized member of the Board. Whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective under
applicable law. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. Any invalid or unenforceable provision shall be modified so
as to be rendered valid and enforceable in a manner consistent with the intent
of the parties insofar as possible. The Executive's or the Company's failure to
insist upon strict compliance with any provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. Facsimile signatures shall
be deemed as effective as originals. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective successors, assigns, heirs, executives and administrators, except
that Executive may not assign any of his duties hereunder and he may not assign
any of his rights hereunder without the written consent of the Company. If
either party hereto bring any action to enforce such party's rights hereunder,
the prevailing party in any such action shall be entitled to recover such
party's reasonable attorneys' fees and costs incurred in connection with such
action. For purposes of construction, this Agreement shall be deemed to have
been drafted by the Company, and the rule of construction of contracts that
ambiguities are construed against the drafting party shall be applied against
the Company. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Executive shall be in writing and addressed to
Executive at the address indicated herein or to the last known address provided
by Executive to the Company. All notices shall be deemed to have been given or
delivered upon: personal delivery; three (3) days after deposit in the United
States mail by certified or registered mail (return receipt requested); one (1)
business day after deposit with any return receipt express courier (prepaid); or
one (1) business day after transmission by facsimile.

In Witness Whereof

, the parties have executed this Agreement as of the day and year written below.



/s/ Steve Vogel

Steve Vogel

Address:



Date: 4/27/01

Chordiant software, Inc.

/s/ Sam Spadafora

Name: Sam Spadafora
Title: Chairman and Chief Executive Officer

Date: 4/27/01

Exhibit A - Release Agreements



Exhibit A

RELEASE AGREEMENT FOR EMPLOYEES UNDER 40 YEARS OF AGE

In exchange for the severance benefits I am receiving to which I would not
otherwise be entitled, I hereby release, acquit and forever discharge the
Company, and its officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns and affiliates, of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys'
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising out of or in any way related to agreements, events,
acts or conduct at any time prior to and including the execution date of this
Release Agreement, including but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment; claims or demands
related to salary, bonuses, commissions, stock, stock options, or any other
ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended;
the federal Americans with Disabilities Act of 1990; the California Fair
Employment and Housing Act, as amended; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; defamation; emotional distress;
and breach of the implied covenant of good faith and fair dealing.

I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this release, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: "A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor." I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any unknown or
unsuspected claims I may have against the Company.

Dated: Agreed:

[Employee's Name]



RELEASE AGREEMENT FOR EMPLOYEES 40 YEARS OF AGE OR OLDER

In exchange for the severance benefits I am receiving to which I would not
otherwise be entitled, I hereby release, acquit and forever discharge the
Company, and its officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns and affiliates, of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys'
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising out of or in any way related to agreements, events,
acts or conduct at any time prior to and including the execution date of this
Release Agreement, including but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment; claims or demands
related to salary, bonuses, commissions, stock, stock options, or any other
ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended;
the federal Americans with Disabilities Act of 1990; the federal Age
Discrimination in Employment Act of 1967, as amended ("ADEA"); the California
Fair Employment and Housing Act, as amended; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; defamation; emotional distress;
and breach of the implied covenant of good faith and fair dealing.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, as amended. I also acknowledge that the
consideration given for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the execution date of this Release; (b) I have been advised hereby
that I have the right to consult with an attorney prior to executing this
Release; (c) I have twenty-one (21) days to consider this Release (although I
may choose to voluntarily execute this release earlier); (d) I have seven (7)
days following my execution of this Release to revoke my agreement to it; and
(e) this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after this Release is executed
by me.

I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this release, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: "A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor." I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any unknown or
unsuspected claims I may have against the Company.

Dated: Agreed:

[Employee's Name]